UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4057


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ADRIAN PARKER, a/k/a Great One, a/k/a Rock,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:10-cr-00087-FDW-4)


Submitted:   September 10, 2013          Decided:   September 13, 2013


Before DUNCAN, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Haakon Thorsen, THORSEN LAW OFFICES, Charlotte, North Carolina,
for Appellant.     Anne M. Tompkins, United States Attorney,
William M. Miller, Assistant United States Attorney, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Adrian Parker pleaded guilty to conspiracy to possess

with       intent    to   distribute      cocaine       base,    in    violation   of   21

U.S.C. § 846 (2006).             Prior to the sentencing, Parker sought to

withdraw his guilty plea based on a change in the law announced

by this court in United States v. Simmons, 649 F.3d 237 (4th

Cir.       2011)    (en   banc),    which      reduced    the     statutory     mandatory

minimum applicable to Parker’s conviction.                        The district court

denied       Parker’s     motion.        The    court     sentenced      Parker    to   210

months of imprisonment and he now appeals.                       Finding no error, we

affirm.

               On    appeal,     Parker        argues    that    the    district    court

abused      its     discretion     in    denying    his    motion      to   withdraw    his

guilty plea. *        We review a district court’s denial of a motion to

withdraw       a    guilty     plea      for    abuse     of    discretion.        United

States v. Dyess, 478 F.3d 224, 237 (4th Cir. 2007).                           A defendant

seeking       to    withdraw       his    guilty    plea       bears    the   burden     of

demonstrating “‘a fair and just reason’” for withdrawal of his

plea.       United States v. Faris, 388 F.3d 452, 456 (4th Cir. 2004)

(citing Fed. R. Crim. P. 11(d)(2)(B)).                         In deciding whether to

       *
       Parker also argues that the waiver of appellate rights
contained in the plea agreement should not foreclose his appeal.
The Government, however, has not sought enforcement of the
appellate waiver so we decline to consider whether Parker’s
appeal would be foreclosed by the waiver.



                                                2
permit a defendant to withdraw his guilty plea, a district court

should consider:

     (1)   whether  the   defendant  has  offered  credible
     evidence that his plea was not knowing or not
     voluntary; (2) whether the defendant has credibly
     asserted his legal innocence; (3) whether there has
     been a delay between the entering of the plea and the
     filing of the motion; (4) whether the defendant has
     had close assistance of competent counsel; (5) whether
     withdrawal will cause prejudice to the government; and
     (6) whether withdrawal will inconvenience the court
     and waste judicial resources.

Faris, 388 F.3d at 456 (citations omitted).

            We   have   thoroughly    reviewed   the    record    and   the

relevant legal authorities and conclude that the district court

did not abuse its discretion.        The court properly considered the

above-listed factors and did not err in denying Parker’s motion

to withdraw his guilty plea.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented   in   the   materials

before this court and argument would not aid in the decisional

process.



                                                                   AFFIRMED




                                     3